Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.384 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                             _____________________________

LIBERTAS CLASSICAL ASSOCIATION,                  Case No. 1:20-CV-997
                                                 Honorable Paul L. Maloney
       Plaintiff,

v.                                               DEFENDANT/COUNTER-PLAINTIFF’S
                                                 REPLY BRIEF
GRETCHEN WHITMER, individually and in
her official capacity as Governor of the State
of Michigan; DANA NESSEL, individually
and in her official capacity as Attorney
General of the State of Michigan; ROBERT
GORDON, individually and in his official
capacity as Director of the Michigan
Department of Health and Human Services;
and MARCIA MANSARAY, individually
and in her official capacity as Deputy Health
Administrator of the Ottawa County
Department of Health,

       Defendants,

and

MARCIA MANSARAY, individually and in
her official capacity as Deputy Health
Administrator of the Ottawa County
Department of Health,

       Counter-Plaintiff,

v.

LIBERTAS CLASSICAL ASSOCIATION,

       Counter-Defendant.
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.385 Page 2 of 15




 Ian A. Northon (P65082)                               Douglas W. Van Essen (P33169)
 Adam J. Baginski (P83891)                             Elliot J. Gruszka (P77117)
 RHOADES MCKEE PC                                      SILVER & VAN ESSEN, P.C.
 Attorneys for Plaintiff/Counter-Defendant             Attorneys for Defendant/Counter-Plaintiff
 55 Campau Avenue, NW, Suite 300                       Mansaray
 Grand Rapids, MI 49503                                300 Ottawa Avenue, NW, Suite 620
 (616) 235-3500                                        Grand Rapids, MI 49503
 ian@rhoadesmckee.com                                  (616) 988-5600
 abaginski@rhoadesmckee.com                            dwv@silvervanessen.com
                                                       egruszka@silvervanessen.com

        Pursuant to the Court’s directive, Defendant Marcia Mansaray, by and through her counsel,

Silver & Van Essen, P.C., submits the following statement in response to Libertas’ Brief on

October 26, 2020.

                             RESPONSE TO COURT’S QUESTION

        In direct response to the Court’s question of whether preliminary injunctive proceedings

are necessary in this case, Ms. Mansaray in her official capacity answers:

        “While I have filed a motion for preliminary injunction, I am hopeful that the Court’s
equitable powers will not be necessary after proofs are presented on Wednesday. As of Libertas
has adhered to the Third Cease and Desist Order and represents on page 36 of its October 26, 2020
brief that “[u]ntil it is freed from these lawful limitations on its Constitutional rights, Libertas will
remain closed…” I am hopeful that if the Court finds that Libertas’ Constitutional rights are not
being violated at least on preliminary analysis and that the Orders of Director Gordon as enforced
by the Ottawa County Department of Public Health (“OCDPH”) are at least facially valid for
preliminary analysis, the Court need not issue an injunction. This will enable Libertas and the
OCDPH to work on a reopening plan for in-person learning during the pendency of the lawsuit
without the necessity of modifying any court order.”

                             COUNTER-STATEMENT OF FACTS

        Ms. Mansaray and Lisa Stefanovsky intend to testify on Wednesday to the following:

        1.      All schools in Ottawa County, except for Libertas, are following the mask and

gathering limitations and are reporting positive students and teachers as required for contact tracing

and quarantining. This includes all other Christian and Catholic schools.




                                                   1
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.386 Page 3 of 15




        2.      While schools are allowing students who have a medical excuse from a physician

to be unmasked, simply allowing parents who don’t want their children to wear masks to sign a

waiver is not a good faith interpretation of Director Gordon’s orders and is not one that any other

school in Ottawa County, except Libertas, is making.

        3.      Masks protect not only the wearer, but also other students, teachers and the broader

community from COVID 19 transmission and its deadly consequences.

        4.      Libertas’ COVID mitigation measures do not comply with Director Gordon’s

mandates and have not been effective to stop the spread.

        5.      Libertas does not have the authority to determine when contact tracing must occur.

That is the OCDPH’s responsibility. Based on its official records and the second grade teacher’s

own reports to OCDPH, the onset of her COVID 19 symptoms was clear at least on October 8,

2020, meaning contact tracing and quarantine of her second grade class was and is necessary given

the fact that she taught on that date.

        6.      Case No. 1’s medical records, do not refute the need for contact tracing. In fact,

her doctor certified to OCDPH that COVID symptoms manifested on the 9th, but even the 10th

would be sufficient for contact tracing to occur. The CDC has set a two-day rule not a 48-hour

rule from some indeterminate and indeterminable time on a date.

        7.      OCDPH did not learn of the Second Case until the morning of Tuesday, October

2020, when an anonymous caller identified the name of the second teacher. Neither the teacher

nor Libertas provided that information despite their obligations under the law.

        8.      The unsigned letter that is not on Libertas’ letterhead that was allegedly sent to

parents on Friday, October 16, 2020 is insufficient. In fact, it indicates that this teacher’s




                                                 2
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.387 Page 4 of 15




symptoms surfaced on Sunday, October 11, 2020, meaning that his students were exposed on

Friday and need to be contact traced and quarantined.

        9.     Libertas is required to report these positive tests to OCDPH and did not.

        10.    Without reporting, OCDPH is hampered in its ability to ascertain and mitigate

COVID outbreaks, such as has occurred at Libertas.

        11.    Other positives are likely among parents, teachers, administrative staff and students

at Libertas.

        12.    Ottawa County has NOT flattened the curve. It is in an outbreak. The largest

trauma hospital in the area, Spectrum has never had more COVID patients than at present and is

near capacity in its ICU.

        13.    Even if children could not get the disease but only spread it, masking would be a

modest requirement to stop their community spread of the virus to parents and grandparents, many

of whom have secondary health conditions that can make Novel COVID 19 infection a death

sentence as it has for over 220,000 Americans since March.

        14.    However, as the testimony of Ms. Mansaray and Ms. Stefanovsky will demonstrate,

COVID 19 also can have dangerous short and long term health effects on children, with growing

concerns about long term neurological effects, including impairment of the senses of smell and

taste, thyroid problems and auto-immune disease, even if the children’s short-term Novel COVID

symptoms are mild.

        15.    Strict adherence to masking and gathering limitations has been effective in Ottawa

County in curbing a recent 900 student outbreak at GVSU.

        16.    OCDPH and its Corporation Counsel do not have any animus or bias against

Christian education, generally, or Libertas specifically.




                                                 3
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.388 Page 5 of 15




                                         ARGUMENT

   1. Libertas misunderstands the Michigan Supreme Court’s Ruling in Re Certified
      Question. The reasoning of this Opinion does not support the invalidity of Director
      Gordon’s use of the Public Health Code for pandemic control measures as limited as
      mask wearing and gathering limitations.

       Contrary to the assertion of Libertas, the Michigan Supreme Court’s Ruling on the

constitutionality of the EMPGA was neither unanimous nor even necessarily a harsh rebuke of

Governor Whitmer’s use of the EMPGA in this Novel COVID 19 pandemic. In truth, it was a

finding that the Michigan State Legislature—which was attacking its own work of 75 years later—

failed to do its job in prescribing adequate standards in the EMPGA for the Governor to use it in

indefinitely shutting down the economy or suspending aspects of laws such as the Open Meetings

Act. As the Supreme Court itself had observed, Director Gordon was not sitting idly on the

sidelines well before its decision, he had been issuing public health orders, including masking and

gathering orders that often paralleled the Governor:

       “As if to prove this, the Director of the Department of Health and Human Services (DHHS)
       has issued a series of orders under MCL 333.2253 simply “reinforcing” key executive
       orders on COVID-19, such as those mandating masks and instituting the Safe Start
       Program, which itself contains the Governor’s overarching regulatory response to COVID-
       19 (e.g., remote-work requirements, public-accommodation restrictions, and prohibitions
       on large gatherings). Emergency Order Under MCL 333.2253 – Regarding Executive
       Orders 2020-153, 2020-160, and 2020-161, order of the Director of the DHHS entered July
       29, 2020 (“reinforcing” EOs 2020-153, 2020-160, and 2020-161).”

Justice Viviano’s Concurring Opinion, In re Certified Question, Slip Op. p. 40-41.

       Simply stated, unlike the hundreds of emergency orders issued by Governor Whitmer under

the EMPGA, Director Gordon’s orders do NOT broadly shut down any areas of the economy; but

merely prescribe reasonable gathering and mask restrictions in order to keep society and the

schools functioning without overwhelming the health care system as came close to occurring in

April and May. They are a “how to do it” not “you cannot do it” edict. As such, Director Gordon’s




                                                4
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.389 Page 6 of 15




use of the PHC has none of the scope and duration problems noted by the Supreme Court in In re:

Certified Question, regarding the Governor’s use of the EMPGA. Indeed, the October 9, 2020

order expires on October 30, 2020, unless—based on a fresh review of the status of Novel COVID

19 cases, an extension is necessary, which given the uptick the State is seeing in cases on October

20, 2020, can be expected.

       In In re Certified Question, the majority repeatedly denied that it was being radical nor

intruding on legitimate pandemic control devices, noting that the threshold for legislative work to

pass constitutional standard was the articulation of legitimate standards to the executive branch:

       Rather, we have explained that a statute must at least “contain[] sufficient limits or
       standards . . . .” Seaman, 396 Mich at 308 (emphasis added). And the United States
       Supreme Court has used similar language as well. See, e.g., Mistretta, 488 US at 374
       (“[W]e harbor no doubt that Congress’ delegation of authority to the Sentencing
       Commission is sufficiently specific and detailed to meet constitutional requirements.”)
       (emphasis added).

Majority Slip Opinion, pp 40-41.

       Under the Public Health Code, MCL 333.2253, the legislature has set sufficient limits;

namely the prohibition of gatherings “for any purpose” to control a pandemic and “protect public

health.” The prohibition may have broad implications and effect on normal societal operation, but

the prohibition itself is simple to understand.       Moreover, the conferral is directed towards

“gatherings” which in contagions are the usual infectious facilitator and which is certainly the case

with COVID 19. The fact that the legislation also confers authority to the Director to “establish

procedures to be followed during the epidemic to insure continuation of essential public health

services and enforcement of public health laws” is also not vulnerable to constitutional delegation

attack, since “[t]he leaving of details of operation and administration” to the executive “is not an

objectionable delegation of legislative power.” People v Babcock, 343 Mich 671, 680; 73 NW2d

521 (1955); see also Argo Oil Corp v Atwood, 274 Mich 47, 52; 264 NW 285 (1935).



                                                  5
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.390 Page 7 of 15




          Libertas places an absurdly rigid interpretation of the delegation of authority to Director

Gordon, suggesting that his only option is to ban all gatherings or not. In truth, the authority to

completely ban an activity entirely necessarily implies the positive power to limit the ban if certain

steps are taken, such as masks and social distancing, especially if those steps are necessary for the

public health “services and laws” to function. Indeed, the delegation of authority by statute to

State Administrative Agency or County also confers “implied powers and duties as are incident

and necessary in the performance of their express powers and duties.” Wright v Bartz, 339 Mich

55, 59-62 NW2d 458 (1954); Fellows v Michigan Com'n for the Blind, 305 Mich App 289, 298;

854 NW2d 482 (2014); see also Coffman v State Bd of Examiners in Optometry, 331 Mich 582,

589; 50 NW2d 322 (1951); Ranke v Michigan Corp & Sec Comm, 317 Mich 304, 308; 26 NW2d

898 (1947); Herrick Dist Library v Library of Michigan, 293 Mich App 571, 586; 810 NW2d 110

(2011).

          In this instance, Director’s specification of conditions on “how to avoid” a gatherings ban

is clearly a necessarily implied power, incident to his “express powers and duties.” As the

testimony of Ms. Mansaray and Ms. Stefanovsky will establish, the masking and social distancing

edicts in the Director’s Orders are necessary to avoid outbreaks that even with them are

overwhelming OCDPH in performing the above tasks, thus justifying Director Gordon’s Orders

under MCL 333.2253. As such, the Orders are not an impermissible delegation of legislative

authority.

   2. Libertas’ due process arguments fail

          As this Court held on page 11 of its June 19, 2020 Opinion in League of Independent

Fitness v. Whitmer, Case No. 1:20-cv-458, the substantive due process standard is deferential to

enforcement of COVID orders:




                                                   6
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.391 Page 8 of 15




   Taking this framework and applying it to the case at hand: the Court must uphold Governor
   Whitmer’s orders unless they have “no real or substantial relation” to the public health crisis,
   or the challenged order is “beyond all question, a plain, palpable invasion of rights secured by
   the fundamental law.”. As evidenced by South Bay, this standard of review is highly deferential
   to the executive branch. It is not this Court’s place to second-guess the executive’s pandemic
   plan, to apply its own policy judgments to that plan, or to use hindsight to craft a “better” plan.
   Case 1:20-cv-00458-PLM-PJG ECF No. 42 filed 06/19/20 PageID.1116 Page 11 of 17 12
   Rather, this Court must uphold the Governor’s Executive Orders as long as they are supported
   by some relation to the public health.

        Libertas asserts that this case is exactly like League of Independent Fitness urging this

Court to Unlike the State in that case, in this instance, the Affidavit of Mansaray establishes that

masks matter and the uniform mask and gathering limitations have a relationship in stopping or at

least slowing the spread. Further, where students in particular are not social distancing and

masking, the contagion spreads. Thus, substantive due process violations cannot be established.

       As for procedural due process, emergency orders by definition cannot occur by rule

making. The procedural due process test is limited to whether before enforcement, a party has the

right to be heard and that is obviously occurring at present in this Court. See Board of Regents v.

Roth, 408 U.S. 564, 569–71 (1972). While the requirements of procedural due process apply only

to the deprivation of interests encompassed by the Fourteenth Amendment’s protection of liberty

and property, when protected interests are implicated, the right to some kind of prior hearing is

paramount. The Court has already noted this Counsel’s e-mail conceding that enforcement

activities should occur in the same legal proceeding where Plaintiff chooses to litigate its defenses

since enforcement and defense arise out of the same nucleus of operative facts form one essential

or constitutional case. 28 U.S.C. 1367(a).

   3. Libertas’ 1st Amendment claims are ineffectual. OCDPH is ONLY trying to compel
      Libertas to follow the same rules as EVERY other private, parochial and public
      school—mask up, socially distance, and report positive COVID cases for contact
      tracing




                                                 7
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.392 Page 9 of 15




           Ottawa County officials have learned that there is a COVID outbreak at the school. On

Thursday, October 15, 2020, OCDPH learned that a person was positive and pursuant to its duties,

it contacted that person who revealed she was a second-grade teacher at Libertas, named “Ms.

Wehrman,” (Case No. 1). She identified the onset of her symptoms as October 6, 2020 and in a

phone, conversation said she developed a fever on the evening of Thursday, October 8, 2020, after

teaching a full class of second graders, unmasked, earlier in the day. When Libertas was contacted

the next day, it refused to quarantine these students or even give their names or other information

so the OCDPH could contact trace.

           Accordingly, on Monday, October 19, 2020, a public health order was issued to Libertas

directing it to quarantine the second-grade class and provide names for contact tracing. See Exhibit

4. Libertas refused to do so. Things got worse. On Tuesday, October 20, 2020, OCDPH learned

from an anonymous source that a second teacher a Mr. Congrove (Case No. 2) was seriously ill

with COVID 19. OCDPH was able to locate a file from the week before where this person had

developed symptoms on the 13th and was tested positive on the 14th and while he would not identify

his employer for the nurse on that date, revealed that he had notified his employer. If the letter

Libertas is alleged to have sent to parents on the 16th is true, Case No. 2 became symptomatic on

October 11th, presumably making any students he taught on Friday, October 9th exposed to COVID

19 virus shedding under CDC guidelines.

           Libertas has failed to report to OCPHD the infections of either Case 1 or Case 2 in violation

of R. 325.173(9). 1 Under R. 325.174(1)(2)(a)-(f), when a communicable disease is present, the


1
    R. 325.173(9) provides:
            “A primary or secondary school, child day care center, or camp shall report, within 24 hours of
           suspecting, both of the following to the appropriate local health department: (a) The occurrence among
           those in attendance of any of the serious communicable diseases listed and maintained by the department
           as required in MCL 333.5111(1),          except     for    human immunodeficiency virus and acquired
           immunodeficiency syndrome which are governed by MCL 333.5131. (b) The unusual occurrence,
           outbreak, or epidemic of any disease, infection, or condition among those in attendance.’


                                                         8
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.393 Page 10 of 15




local public health department (not Libertas) determines what information is necessary and

obligates schools, including Libertas to provide that information:

              “(1) The department or the local health department that has jurisdiction where an
       individual who has a reported condition resides or where an illness or infection is being
       or may be spread shall initiate an investigation as necessary.

              (2) An investigator who presents official identification of the local health
       department or the department shall promptly be provided with medical, epidemiologic,
       and other information pertaining to any of the following:
                      (a) Individuals who have designated conditions or other conditions of
              public health significance.
                      (b) Individuals, whether ill or well, who are part of a group in which an
              unusual occurrence, outbreak, or epidemic has occurred.
                      (c) Individuals who are not known to have a designated condition but
              whose medical or epidemiological information is needed for investigation into
              the cause of the occurrence of the condition.
                      (d) Individuals who were potentially exposed to a designated condition.
                      (e) Individuals who may be a carrier or health threat to others under MCL
              333.5201.
                      (f) Any other information that may be relevant to an investigation under this
              rule.”

       Id. (Emphasis Added).

       OCDPH has the right to demand information as early as five days before COVID onset,

not just two days. This discretion is given to it, not to Libertas. Libertas has asserted no religious

interest whatsoever in refusing to cooperate with the reporting requirements of Michigan law.

       As for masking and gathering, Libertas’ protestations about religious interference are not

supported by any facts. It is nondenominationally Christian. There is nothing in the Bible that

remotely comes close to prohibiting face coverings or gathering restrictions. Nothing in the Bible

prohibits singing with a mask or gathering at socially distant spacing. Libertas’ efforts to suggest

that some businesses are allowed to gather up to 500 individuals indoors is a non-sequitur. Libertas

could also gather up to 500 individuals if it met the same space/occupancy limitations that these

businesses face. It is not Ottawa County’s problem that Libertas’ gymnasium is too small to hold




                                                  9
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.394 Page 11 of 15




its student body plus socially distance pursuant to the gathering limitations, any more than a fire

marshal’s occupancy limitations may restrict the ability of all parents to attend a basketball game

in its gymnasium.

       Even if Libertas amends its pleadings to allege some religious tenet that is factually,

materially compromised by adhering to mask wearing, gathering restrictions, reporting of positive

COVID infections among staff and students, or cooperating with contact tracing, it’s First

Amendment claim is going to fail, because the Defendants have a compelling public interest in

these restrictions or enforcing these duties.

       When presented with a request for an injunction against COVID 19 prohibitions against

in-church, in person religious worship services in the State of California, the United States

Supreme Court supported the restriction as having a compelling governmental interest:

       Although California's guidelines place restrictions on places of worship,
       those restrictions appear consistent with the Free Exercise Clause of the First
       Amendment. Similar or more severe restrictions apply to comparable secular gatherings,
       including lectures, concerts, movie showings, spectator sports, and theatrical
       performances, where large groups of people gather in close proximity for extended periods
       of time. And the Order exempts or treats more leniently only dissimilar activities, such as
       operating grocery stores, banks, and laundromats, in which people neither congregate in
       large groups nor remain in close proximity for extended periods.

S Bay United Pentecostal Church v Newsom, 140 S Ct 1613 (2020).

       Even in the recent 6th Circuit Cases striking down a complete ban on religious worship, the

Court noted that it was only doing so because the state was allowing other gatherings:

      Keep in mind that the Church and its congregants just want to be treated equally. They
      don’t seek to insulate themselves from the Commonwealth’s general public health
      guidelines. They simply wish to incorporate them into their worship services. They
      are willing to practice social distancing. They are willing to follow any hygiene
      requirements. They do not ask to share a chalice. The Governor has offered no good
      reason for refusing to trust the congregants who promise to use care in worship in just
      the same way it trusts accountants, lawyers, and laundromat workers to do the same.
Roberts v. Neace, 958 F.3d 409, 414 (6th Cir. 2020) (Emphasis Added).


                                                10
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.395 Page 12 of 15




       Here, unlike the congregations in Roberts, Libertas is:

            •   “[asking]to insulate themselves from the [State’s] general public health

                guidelines”;

            •   “[un]willing to practice social distancing”;

            •   “[un]willing to follow hygiene requirements”.

            •   Asking the State and County to trust them in ways that they do not trust

                accountants, lawyers, laundromat workers.

       In short, Libertas demands special treatment, different from the way other Catholic,

Protestant and public schools are being treated without objection.

       This Court undoubtedly knows the importance of the sharing of “wine” within the

sacrament that is the essential activity and purpose of the Catholic mass; yet, it was very clear that

the 6th Circuit would have found that requiring Catholics to suspend the “sharing of the chalice”

and requiring the distribution of the wine [like most Protestants do through individual glasses] to

be a reasonable restriction to require of Catholicism during this very pandemic.

       Simply stated, this Court after hearing the testimony on Wednesday, will conclude that

mask and gathering restrictions carry a compelling governmental interest that more than justifies

any minor intrusion on Libertas’ First Amendment rights, in articulated as they are.




   4. Libertas misinterprets Director Gordon’s orders when it argues that its classes and
      chapel are religious worship in a place of worship.

       Libertas raises the interpretive issue that Director Gordon’s October 9th Order does not

apply to it based on Paragraph 10, “Implementation” which in subparagraph (d) states:




                                                 11
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.396 Page 13 of 15




        “Neither a place of religious worship nor its owner is subject to penalty under this order
        for allowing religious worship at such place. No individual is subject to penalty under this
        order for engaging in religious worship at a place of religious worship.”

        First, Libertas is wrong when it calls this subparagraph a “carve out.” The Order clearly

applies to all gatherings even those that are religious in a place of worship. The Order merely

limits the applicability of certain remedies, such as any that involve a penalty, in those situations.

There is no prohibition against declaratory relief or, frankly, injunctive relief pertaining to a church

and its religious services. A church or other religious organization is simply not subject to

“penalty,” meaning fines or costs. Even if all enforcement relief were prohibited, which it isn’t,

the edict would still have the weight of voluntary compliance (which is all most people and

organizations need) as the law of the land, or carry with it the potential impact of a “negligence

per se” finding in a civil case against the organization, if because of noncompliance, a third party

became ill.

        Second, Libertas has not pled that its building is a “place of worship” for good reason; it is

a school. Obviously, people can pray or worship anywhere and at any time. Prayer is common in

all parochial schools and can even occur under some conditions in public schools. by students

voluntarily. The fact that it begins its school day with chapel or each class with prayer does not

make Libertas a “place of worship” as that term is used above.

        Finally, even if chapel or prayer were excluded from the masking requirements of the

Orders, class is certainly not, nor is Libertas exempt from the reporting provisions of R. 325.173(9)

or R. 325.174(1)(2)(a)-(f), which do not contain this language.

    5. The Public Health Orders are presumed to be valid and enforceable.

        Successfully challenging state statutes and regulations and orders issued under state statute

is, of course, a difficult task. Once promulgated or issued, such statutes, rules and orders have the




                                                  12
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.397 Page 14 of 15




force of law and carry the presumption of validity. Cf. United States v. Mersky, 361 U.S. 431, 437-

38, 80 S.Ct. 459, 4 L.Ed.2d 423 (1960). Much deference is due the agencies charged with the

administration of the Act. Lewis v. Martin, 397 U.S. 552, 90 S.Ct. 1282, 25 L.Ed.2d 561 (1970).

       Given the fact that Libertas is experiencing a COVID outbreak, Ms. Mansaray in her

official capacity has a substantial likelihood of prevailing that the Director’s Orders under the

Public Health Code and OCDPH cease and desist orders are enforceable and that irreparable harm

to everyone, including Libertas’ staff and students will occur unless there is compliance herewith.

Finally, there is no doubt that the public interest supports curtailing this pandemic in any

reasonable way possible. As this Court has already found In League of Indep. Fitness Facilities

& Trainers, Inc. v. Whitmer: “When state actors are faced with ‘great dangers’ like a pandemic,

they may use their police power with great latitude to protect the health and safety of the general

public.” ___ F. Supp. 3d ___, No. 1:20-CV-458, 2020 WL 3421229, at *4 (W.D. Mich. June 19,

2020) (citing Jacobson, 197 U.S. at 29).

                                           CONCLUSION

       No one who has paid even a modicum of attention to the recent Rose Garden Super-

spreader virus fiasco can deny that the failure to wear masks can have serious consequences for

the spread of this disease as victim after victim sheepishly admits to a mistake in not wearing a

mask at the event—former New Jersey Governor Chris Christie who spent a week in ICU being

the latest. Thus, with young lives, avoiding the contagion is important and masking and social

distancing are the best short-term stratagem for disease avoidance.

       The truth is that the benefits of living in a civilized society require adherence numerous

rules and regulations that limit freedom in all kinds of areas such as hooking up to public water,

honoring traffic lights, adhering to building codes or occupancy restrictions or fire safety.




                                                13
Case 1:20-cv-00997-PLM-PJG ECF No. 19 filed 10/26/20 PageID.398 Page 15 of 15




Following the edicts of the Public Health Code, its promulgated rules and orders authorized

thereunder during a pandemic is simply one of the sacrifices we all share by being in this contagion

together.

       Ms. Mansaray prays that this Court will deny Libertas’ motion for preliminary injunction,

declare that Director Gordon’s and OCDPH’s orders are presumptively valid and enforceable and

trust that Libertas will comply. If not, the Court should stand by to enjoin Libertas’ violation if it

resumes.

                                               SILVER & VAN ESSEN, P.C.
                                               Attorneys for Defendant/Counter-Plaintiff
                                               Mansaray



Date: October 26, 2020                         By: ___________________________________
                                                      Douglas W. Van Essen (P33169)
                                                      Elliot J. Gruszka (P77117)

                                               BUSINESS ADDRESS AND TELEPHONE:
                                                    300 Ottawa Avenue, NW, Suite 620
                                                    Grand Rapids, MI 49503
                                                    (616) 988-5600
                                                    dwv@silvervanessen.com
                                                    egruszka@silvervanessen.com




                                                 14
